1
2
3
4
5
6                                     UNITED STATES DISTRICT COURT

7                                    EASTERN DISTRICT OF CALIFORNIA

8
9    DEANDRE ROBINSON,                                ) Case No.: 1:18-cv-01400-DAD-SAB (PC)
                                                      )
10                     Plaintiff,                     )
                                                      ) ORDER REQUIRING PARTIES TO FILE
11            v.                                      ) DISPOSITIONAL DOCUMENTS
12                                                    )
     R. COX, et al.,
                                                      )
13                                                    )
                       Defendants.                    )
14                                                    )
                                                      )
15                                                    )
16            Plaintiff Deandre Robinson is proceeding pro se in this civil rights action pursuant to 42 U.S.C.
17   § 1983.
18            On November 8, 2019, a settlement conference was held and the parties reached a settlement
19   agreement, and all pending deadlines were vacated. Accordingly, it is HEREBY ORDERED that the
20   parties shall file dispositional documents within fourteen (14) days from the date of service of this
21   order.
22
23   IT IS SO ORDERED.
24
     Dated:        November 12, 2019
25                                                      UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                          1
